Motion by appellants for a stay, pending appeal granted on condition that appellants perfect the appeal and be ready to argue or submit it at the April Term, beginning March 26, 1962 (appeal ordered on the calendar for said term); and on the further condition, that within 10 days after entry of the order hereon, appellants shall either file an undertaking for $250, with corporate surety, or deposit with the Referee herein, Charles M. Sparaeio, Esq., the sum of $250 in cash, as security to pay interest upon the money presently in the bank without interest, in the event that the order appealed from be affirmed or the appeal be dismissed. The record and appellants’ brief must be served and filed on or before March 15, 1962. Motion by appellants to dispense with printing of the exhibits, granted; said exhibits are to be submitted on the argument of the appeal. Beldock, P. J., Kleinfeld, Christ, Hill and Rabin, JJ., concur.